 


 HR 4583 ENR: Wool Suit Fabric Labeling Fairness and International Standards Conforming Act
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Ninth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and six 
H. R. 4583 
 
AN ACT 
To amend the Wool Products Labeling Act of 1939 to revise the requirements for labeling of certain wool and cashmere products. 
 
 
1.Short titleThis Act may be cited as the Wool Suit Fabric Labeling Fairness and International Standards Conforming Act. 
2.Labeling of wool and cashmere products to facilitate compliance and protect consumers 
(a)In generalSection 4(a) of the Wool Products Labeling Act of 1939 (15 U.S.C. 68b(a)) is amended by adding at the end the following new paragraphs: 
 
(5)In the case of a wool product stamped, tagged, labeled, or otherwise identified as— 
(A)Super 80’s or 80’s, if the average diameter of wool fiber of such wool product does not average 19.75 microns or finer; 
(B)Super 90’s or 90’s, if the average diameter of wool fiber of such wool product does not average 19.25 microns or finer; 
(C)Super 100’s or 100’s, if the average diameter of wool fiber of such wool product does not average 18.75 microns or finer; 
(D)Super 110’s or 110’s, if the average diameter of wool fiber of such wool product does not average 18.25 microns or finer; 
(E)Super 120’s or 120’s, if the average diameter of wool fiber of such wool product does not average 17.75 microns or finer; 
(F)Super 130’s or 130’s, if the average diameter of wool fiber of such wool product does not average 17.25 microns or finer; 
(G)Super 140’s or 140’s, if the average diameter of wool fiber of such wool product does not average 16.75 microns or finer; 
(H)Super 150’s or 150’s, if the average diameter of wool fiber of such wool product does not average 16.25 microns or finer; 
(I)Super 160’s or 160’s, if the average diameter of wool fiber of such wool product does not average 15.75 microns or finer; 
(J)Super 170’s or 170’s, if the average diameter of wool fiber of such wool product does not average 15.25 microns or finer; 
(K)Super 180’s or 180’s, if the average diameter of wool fiber of such wool product does not average 14.75 microns or finer; 
(L)Super 190’s or 190’s, if the average diameter of wool fiber of such wool product does not average 14.25 microns or finer; 
(M)Super 200’s or 200’s, if the average diameter of wool fiber of such wool product does not average 13.75 microns or finer; 
(N)Super 210’s or 210’s, if the average diameter of wool fiber of such wool product does not average 13.25 microns or finer;  
(O)Super 220’s or 220’s, if the average diameter of wool fiber of such wool product does not average 12.75 microns or finer; 
(P)Super 230’s or 230’s, if the average diameter of wool fiber of such wool product does not average 12.25 microns or finer;  
(Q)Super 240’s or 240’s, if the average diameter of wool fiber of such wool product does not average 11.75 microns or finer; and  
(R)Super 250’s or 250’s, if the average diameter of wool fiber of such wool product does not average 11.25 microns or finer.In each such case, the average fiber diameter of such wool product may be subject to such standards or deviations as adopted by regulation by the Commission. 
(6)In the case of a wool product stamped, tagged, labeled, or otherwise identified as cashmere, if— 
(A)such wool product is not the fine (dehaired) undercoat fibers produced by a cashmere goat (capra hircus laniger); 
(B)the average diameter of the fiber of such wool product exceeds 19 microns; or 
(C)such wool product contains more than 3 percent (by weight) of cashmere fibers with average diameters that exceed 30 microns.The average fiber diameter may be subject to a coefficient of variation around the mean that shall not exceed 24 percent.. 
(b)Applicability dateThe amendments made by this section shall apply to wool products manufactured on or after January 1, 2007.
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
